Title: To Thomas Jefferson from Thomas Barclay, 6 January 1787
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Alicante 6th. Janry. 1787.

The inclos’d letter to you and Mr. Adams of this date contains every thing that occurs relative to my business here, and the Day after tomorrow I shall leave it and remain at Madrid untill I can decide on the necessity of going to Coruña. The objects there are the Effects belonging to the United States left by Mr. Guillon and the proceeds of some prizes carried in by Capt. Cunyingham. It is three years since attempts have been made to settle these matters by correspondence and from appearances at present Nothing but an application to this Government will extort it. After consulting Mr. Carmichael I will abide by his opinion. I have been for some time a little uneasy respecting your state of health, but as Col: Franks has written me a few lines I think it probable if you had been indispos’d he wou’d have mention’d it. I sincerely wish you many returns of the year attended with Health and Happiness. When Col: Franks left Spain for Paris I paid him 1266 livres for which he promis’d to account with you. After deducting his Expences the balance will not be great but you will have the  Goodness to receive it, or to save you trouble he may pay it to Mrs. Barclay. He also promis’d to place in your hands as soon as he wou’d get to Paris an account of his last voyage from America. But as he does not mention either of these Settlements I take it for granted they are neither of them Made. Inclos’d is a letter for him which please to send and if agreeable, you will have the Goodness to tell him there is a necessity for his furnishing the account of his voyage to Europe.
It will give me great pleasure to receive a line from you under cover to Mr. Carmichael. Mean time I am Dr. Sir Your most obedt. hble. Servant,

Thos Barclay

